AO 2458 (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                                          Fl
                                       UNITED STATES DISTRICT Co                                             T            JUN 12 2019
                                          SOUTHERN DISTRICT OF CALIFORNIA                                      CLERK. U$. DISTRICT COURT
             UNITED STATES OF AMERICA                               JUDGMENT IN AC                           ~Wlr, iisI                  OF   c    ;=E~~~~1!~ i
                                  v.                                (For Offenses Committed dnc,;r-r"ln'l'Pr-11:17";;;n:;'F\;'f;::;ibl%1ffi::::.:.::::...:
         JORGE ALBERTO RANGEL-LOPEZ (1)
                                                                       Case Number:             3:18-CR-04524-WQH

                                                                    Karen M Stevens, CJA
                                                                    Defendant's Attorney
USM Number                        72264-298
D -
THE DEFENDANT:
~ pleaded guilty to count(s)           One of the Information

D was found guilty on count(s)
     after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section I Nature of Offense                                                                                                   Count
18:1544 - Misuse of Passport (Felony)                                                                                                     1




     The defendant is sentenced as provided in pages 2 through                  2             of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                    is           dismissed on the motion of the United States.

~    Assessment: $100.00 imposed.


D    NT A Assessment*: $

     *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
~    No fine                  D Forfeiture pursuant to order filed                                                          , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                   HON. WILLIAM Q.                            S
                                                                   UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JORGE ALBERTO RANGEL-LOPEZ (1)                                           Judgment - Page 2 of 2
CASE NUMBER:              3: 18-CR-04524-WQH

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 6 months to run concurrently to the sentence imposed in 13-CR-2113-WQH.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI   The court makes the following recommendations to the Bureau of Prisons:
          1. Designated to a facility in the Southwestern Region, Taft if possible.




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
        D    at                             A.M.              on
        D    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
        D    on or before
        D    as notified by the United States Marshal.
        D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on


at     ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                 3:18-CR-04524-WQH
